ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_01_EN.txt. 142




              SEPARATE OPINION OF JUDGE OWADA



   1. I have voted in favour of the Order in support of all points con-
tained in its operative paragraph 106. I also agree with the Court’s deci-
sion not to grant Ukraine’s request for provisional measures concerning
the International Convention for the Suppression of the Financing of
Terrorism (ICSFT). Nevertheless, I have arrived at the same conclusion
of the Order on the ICSFT through a diﬀerent path. In particular, it is my
considered view that the rights claimed by Ukraine under the ICSFT are
plausible, but that there is no real and imminent risk at this moment that
irreparable prejudice will be caused to those rights.



                    I. The Nature of the Conditions
                        for Provisional Measures

   2. While the term “plausible” has come to be accepted as a standard
term for referring to a certain element within the purview of an examina-
tion of whether provisional measures can be granted or not, a proper
understanding of the nature of the plausibility requirement should start
with an examination of what Article 41, paragraph 1, of the Statute of the
Court provided on this issue. This paragraph provides: “The Court shall
have the power to indicate, if it considers that circumstances so require,
any provisional measures which ought to be taken to preserve the respec-
tive rights of either party.”
   3. The rationale of this provision is explained in the recent Order on
the Request for the indication of provisional measures of protection in
the Georgia v. Russia case of 2008 as follows:
      “the power of the Court to indicate provisional measures under Arti-
      cle 41 of the Statute of the Court has its object the preservation of
      the respective rights of the parties pending the decision of the Court,
      in order to ensure that irreparable prejudice shall not be caused to
      rights which are the subject of dispute in judicial proceedings; . . .
      it follows that the Court must be concerned to preserve by such
      measures the rights which may subsequently be adjudged by the
      Court to belong either to the Applicant or to the Respondent”
      (Application of the International Convention on the Elimination of All
      Forms of Racial Discrimination (Georgia v. Russian Federation),
      Provisional Measures, Order of 15 October 2008, I.C.J. Reports
      2008, pp. 388-389, para. 118).

42

143       application of the icsft and cerd (sep. op. owada)

   4. While a facile analogy of this legal institution with similar institu-
tions in private law should naturally be carefully avoided, given that the
speciﬁc purposes for which a legal institution similar in name could be
considerably diﬀerent, it is important to recognize that the rationale for
this institution introduced in the Statute of the Court ﬁnds resonance in
similar institutions stipulated in a number of domestic legal systems, such
as the institution of an “interlocutory injunction” under common law. In
the doctrine of common law it is explained that the usual purpose of an
interlocutory injunction is “to preserve the status quo until the rights of
the parties have been determined in the action”. To grant such an injunc-
tion, the principal elements to be applied are summarized as follows: (1)
the plaintiﬀ must establish that he had a good arguable claim to the right
he seeks to protect; (2) it is enough that the plaintiﬀ shows that there is a
serious question to be tried; and (3) if the plaintiﬀ satisﬁes these tests, the
grant or refusal of an injunction is a matter of the Court’s discretion on
the balance of convenience” (The Supreme Court Practice, 1995, Vol. 1,
Part 1, (London, 1994), p. 514; emphasis added). The precise require-
ments for provisional relief, naturally, vary across diﬀerent legal systems,
but the rationale for this institution can be regarded as being aptly sum-
marized in this formulation.

   5. As far as the jurisprudence of this Court is concerned, the Court has
consistently held that “(1) it may indicate provisional measures if certain
requirements, such as the provisions relied on by the Applicant appear,
prima facie, to aﬀord a basis on which its jurisdiction could be founded”
(see Immunities and Criminal Proceedings (Equatorial Guinea v. France),
Provisional Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II),
p. 1155, para. 31); (2) “the rights asserted by the party requesting provi-
sional measures are at least plausible in the sense that a link must exist
between the rights which form the subject of the proceedings and the pro-
visional measures being sought” (see ibid., pp. 1165-1166, paras. 71-72);
(3) “irreparable prejudice can be caused to the rights which are the sub-
ject of judicial proceedings” (see ibid., p. 1168, para. 82); and (4) “there is
urgency, in the sense that there is a real and imminent risk that irrepara-
ble prejudice will be caused to the rights before the Court gives its ﬁnal
decision” (see ibid., para. 83).
   6. While all these elements are required in order for the Court to be
able to indicate provisional measures, a distinction could be observed
between the ﬁrst two elements (prima facie jurisdiction and plausibility)
and the last two elements (risk of irreparable prejudice and urgency) in
their legal character.
   7. The ﬁrst two requirements relate to the scope of the legal framework
in which the Court is entitled to exercise its power under Article 41 to
indicate provisional measures. Thus, in order for the Court to be able to
indicate provisional measures that “preserve the respective rights of either
party” the Court must ascertain that jurisdiction to deal with the alleged
rights exists, at least prima facie, on the basis of the Convention in ques-

43

144      application of the icsft and cerd (sep. op. owada)

tion, and that the rights whose protection is sought must exist on the
basis of the provisions prescribed in the Convention. There must be a link
between the rights whose protection is sought and the measures requested.
These are legal requirements that the Court must satisfy before exercising
its power to indicate provisional measures of protection.
   8. The last two requirements, on the other hand, belong to the discre-
tionary power that the Court can exercise in determining whether to indi-
cate provisional measures or not. They ﬂow directly from the Court’s
power to indicate provisional measures “if it considers that circumstances
so require”. On these questions the Court has the discretion to determine
what these circumstances are, but such power does not extend to the
ﬁrst two requirements which are prescribed by the legal scope of the
institution.
   9. This distinction is not merely academic. It carries signiﬁcant conse-
quences in relation to the thesis that provisional measures of protection
should not amount to a prejudgment of the case. There is no question
that the Court’s Order on the indication of provisional measures should
never prejudge and determine any question relating to the ﬁnal determi-
nation on jurisdiction of the Court, the admissibility of the Application,
and especially any aspect of the merits of the dispute. The ﬁrst two
requirements thus should carry a great weight in order to avoid the
danger of falling into a prejudgment and an infringement of their ﬁnal
decision, at the stage of these preliminary proceedings, which is incidental
to the main proceedings on the merits.


                   II. The Standard of Plausibility

   10. In light of this understanding on the nature of the conditions for
provisional measures, the so-called “test of plausibility” of the existence
of the asserted rights — which, in my view, is a shorthand term to refer to
the condition that “a link must exist between the right whose protection
is sought and the measures requested — cannot and should not be as high
as it would be the case with the test of “prima facie case” for the existence
of such asserted rights. This low requirement of the threshold should only
be obvious, if regard is had to the point that the determination on whether
the rights are plausible should not prejudge the merits of the dispute. In
other words, it could and should merely indicate whether there is some
arguable possibility — be it high or low — that the asserted rights exist,
justifying the exercise of the Court’s power to indicate provisional mea-
sures. If, on the other hand, this standard were too high, a determination
on whether the right is plausible could risk resulting in a prejudgment of
the merits of the dispute. A negative determination that the rights in
question would not be plausible, could suggest a conclusion at this stage
that the asserted rights could not exist under the Convention, leading to
a conclusion, in fact if not in law, that the Court would be prevented,
from embarking upon further examination of the legal validity of the

44

145       application of the icsft and cerd (sep. op. owada)

asserted rights under the Convention in question. Such prejudgment
would clearly be inappropriate in light of the fact that, at the stage of
provisional measures, the parties have not had suﬃcient opportunity to
furnish all the evidence to establish their arguments in full, nor the Court
has had suﬃcient opportunity to consider the totality of the evidence and
arguments that the parties would like to present at the merits stage.
   11. The correctness of this understanding on the standard of plausibil-
ity is borne out by the jurisprudence of the Court. Although the Court
formally introduced this requirement into its Order as an express ter-
minology for the ﬁrst time in Questions relating to the Obligation to Pro-
secute or Extradite (Belgium v. Senegal) (Provisional Measures, Order of
28 May 2009, I.C.J. Reports 2009, p. 151, para. 57), it is my understand-
ing that this formal introduction did nothing more than making explicit
what had long been implicit in the jurisprudence of the Court and its
predecessor, the PCIJ. Over the course of this implicit and explicit history
of the issue of “plausibility” in the jurisprudence of the Court and its pre-
decessor, the requirement of plausibility has been consistently understood
to be at a reasonable level in light of the nature of the exercise.
   12. This understanding can already be seen in the discussion of the
issue in the PCIJ days, such as in the case concerning Polish Agrarian
Reform and German Minority [Germany v. Poland] before the Permanent
Court of International Justice. In his opinion to the Order on interim
measures of protection in that case, Judge Anzilotti remarked:

         “If the summaria cognitio, which is characteristic of a procedure of
      this kind, enabled us to take into account the possibility of the right
      claimed by the German Government, and the possibility of the danger
      to which that right was exposed, I should ﬁnd it diﬃcult to imagine
      any request for the indication of interim measures more just, more
      opportune or more appropriate than the one which we are consider-
      ing.” (Interim Measures of Protection, Order of 29 July 1933,
      P.C.I.J., Series A/B, No. 58, p. 181; emphasis in the original.)
  13. The same understanding can also be seen much more recently in
the case concerning Passage through the Great Belt (Finland v. Denmark)
before this Court. In his opinion to the Order on provisional measures,
Judge Shahabuddeen, after exhaustively analysing the precedents of this
Court and its predecessor, stated on this point as follows:


        “[I]n measuring the danger of prejudgment, it has to be borne in
      mind that what the Court is considering is not whether the right
      sought to be preserved deﬁnitively exists, but whether the requesting
      State has shown any possibility of its existence.” (Provisional
      Measures, Order of 29 July 1991, I.C.J. Reports 1991, p. 30; emphasis
      added.)

45

146       application of the icsft and cerd (sep. op. owada)

   14. Admittedly, when the Court introduced the plausibility require-
ment in express terms in Questions relating to the Obligation to Prosecute
or Extradite, the choice of the word “plausible” may not have made the
standard suﬃciently precise. The term “plausible” is not a term of art that
exists in the legal science but a term used in common life, as signifying
“seeming reasonable and probable” and could be held to be synonymous
to “likely, believable”, as well as “specious, meretricious” (Oxford
Dictionary and Thesaurus). The Oxford English Dictionary deﬁnes
“plausible” as “seeming reasonable, probable, or truthful; con-
vincing, believable”. The Merriam-Webster Dictionary deﬁnes it as
“superﬁcially fair, reasonable, or valuable but often specious; superﬁcially
pleasing or persuasive; appearing worthy of belief”. And the Larousse
Dictionary deﬁnes “plausible” as “qui semble pouvoir être admis, accepté,
tenu pour vrai”. As a result, the word alone could be seen as indicating
a low or high standard.




  15. Nevertheless, the Court’s choice of the word “plausible” reveals
that the Court at the very least wished to distinguish it from the “prima
facie” standard that applies for jurisdiction. As Judge Shahabuddeen
noted in the Passage through the Great Belt (Finland v. Denmark):

         “Judge Anzilotti’s formula, referred to above, appears to be poten-
      tially less productive of any risk of prejudgment than the prima facie
      test, as commonly understood; and I prefer it.” (Provisional Measures,
      Order of 29 July 1991, I.C.J. Reports 1991, p. 36.)

   16. It is important to note that the Court’s jurisprudence on the
requirement since the Order in Questions relating to the Obligation to
Prosecute or Extradite, when this terminology was introduced, reveals
that the standard applied has always been fairly low. This can be seen
ﬁrst and foremost by the fact that, aside from the present Order, the
Court has always found the rights in question to be plausible. Today is
the ﬁrst time that the Court has found that a right does not meet the
plausibility requirement.
   17. In the recent case law, the Court has employed languages indicat-
ing a standard of plausibility that has been adopted above in explaining
why certain rights were “plausible”. In Questions relating to the Obliga-
tion to Prosecute or Extradite (Belgium v. Senegal), the Court held that
the right in question was plausible because it was “grounded in a possible
interpretation” of the Convention against Torture (Provisional Measures,
Order of 28 May 2009, I.C.J. Reports 2009, p. 152, para. 60, emphasis
added). And in Questions relating to the Seizure and Detention of Certain
Documents and Data (Timor-Leste v. Australia), the Court held that one

46

147        application of the icsft and cerd (sep. op. owada)

of the rights in question was plausible because it “might be derived” from
the principle of the sovereign equality of States (Provisional Measures,
Order of 3 March 2014, I.C.J. Reports 2014, p. 153, para. 27, emphasis
added). The use of the words “possible” and “might” conﬁrms that the
standard is fairly low.

  18. Moreover, at least, on one occasion the Court seems to have sug-
gested that the degree of certainty required to ﬁnd a right plausible could
be thus lower than ﬁfty per cent in the context of the asserted rights of
the opposing party. In Certain Activities Carried Out by Nicaragua in the
Border Area (Costa Rica v. Nicaragua), the Court held:

         “Whereas it appears to the Court, after a careful examination of
      the evidence and arguments presented by the Parties, that the title to
      sovereignty claimed by Costa Rica over the entirety of Isla Portillos
      is plausible; whereas the Court is not called upon to rule on the plau-
      sibility of the title to sovereignty over the disputed territory advanced
      by Nicaragua.” (Provisional Measures, Order of 8 March 2011,
      I.C.J. Reports 2011 (I), p. 19, para. 58.)
   19. If “plausibility” were to imply a degree of certainty greater than
ﬁfty per cent, then a ﬁnding that Costa Rica’s claim was plausible would
necessarily imply that Nicaragua’s claim was not plausible. Therefore,
based on this passage, the Court appeared to consider that “plausibility”
could be a certainty of ﬁfty per cent or less.
   20. In light of this jurisprudence, and in light of the nature of this
requirement of so-called “plausibility” as discussed above, it is my con-
sidered view that the standard of plausibility is, and must be, fairly low.
The question to be asked should therefore be that of whether an asserted
right is “possible” or “arguable” that it exists.


              III. The Plausibility of the Rights Asserted
                      by Ukraine under the ICSFT

   21. Applying this analysis, I come to the conclusion that the
rights asserted by Ukraine concerning the ICSFT should be held to be
plausible.
   22. I agree with the Court’s ﬁnding that “the obligations under Arti-
cle 18 and the corresponding rights are premised on the acts identiﬁed in
Article 2” in this ﬁnal analysis. However, I do not accept the view of the
majority that, in the same paragraph,

      “in the context of a request for the indication of provisional measures,
      a State party to the Convention [ICSFT] may rely on Article 18 to
      require another State party to co-operate with it in the prevention of

47

148       application of the icsft and cerd (sep. op. owada)

      certain types of acts only if it is plausible that such acts constitute
      offences under Article 2 of the ICSFT ” (Order, para. 74, emphasis
      added)
  and that
      “in order to determine whether the rights for which Ukraine seeks
      protection are at least plausible, it is necessary to ascertain whether
      there are suﬃcient reasons for considering that the other elements set
      out in Article 2, paragraph 1, such as the elements of intention or
      knowledge noted above [. . .] and the element of purpose speciﬁed in
      Article 2, paragraph 1 (b), are present” (ibid., para. 75).

   23. In my view, such determination would prejudge the merits. What is
required at this stage is to determine merely whether it is “possible” or
“arguable” that the asserted rights arguably fall within the scope of Arti-
cle 2 of the ICSFT in accordance with the arguments presented by the
requesting party. In my opinion, this determination does not require a
detailed examination of whether the requirements of intention, know-
ledge, and purpose as prescribed in Article 2 have been met. Such an
examination would require a thorough analysis of the evidence that
would go well beyond what is required at this stage of the proceedings.
   24. It may be true that Ukraine has not furnished in the course of the
present proceedings conclusive evidence that the requirements of inten-
tion, knowledge, and purpose are satisﬁed. But at this early stage of the
proceedings, the Court should not expect Ukraine to have done so. All
that Ukraine should be required to show is that its asserted rights under
the ICSFT are at least “possible” or “arguable”. And I think that Ukraine
has provided suﬃcient material to allow the Court to reach this conclu-
sion.


         IV. Real and Imminent Risk of Irreparable Prejudice

   25. While it is my view that the rights asserted by Ukraine under the
ICSFT are plausible, I believe that the assessment by the Court of the
factual elements involved with respect to the last two elements mentioned
above (see para. 6 above) may well be diﬀerent. As mentioned above,
the risk of prejudgment does not lie there with respect to the last two
requirements, the fate of which will depend upon the discretionary deter-
mination of the Court on whether at this stage of the proceedings, the
Court recognizes that there is a need and imminent risk to the rights
asserted in light of the assessment to be made by the Court in the present
situation. It is entirely within the Court’s discretion, in assessing whether
there is real and imminent risk, to take into account such elements as
intention, knowledge and purpose speciﬁed in Article 2 of the ICSFT as
relevant factors. It cannot be denied that in light of the ongoing ﬂuid

48

149      application of the icsft and cerd (sep. op. owada)

situation in eastern Ukraine, many uncertainties persist as to whether
the ﬂow of ﬁnancing as well as military supplies from one place to another
is taking place, if so by whom and for what purpose. On the basis of this
reasoning, I am prepared to accept that there is no real and imminent risk
that irreparable prejudice will be caused to the rights asserted by Ukraine
under the ICSFT.
   26. I am further prepared to accept that any prejudice that would be
caused to the rights in question could not be said to be irreparable. The
rights in question are basically the rights of Ukraine to require the
Russian Federation to co-operate in the prevention of the ﬁnancing of
terrorism. Because of the very nature of such rights, any prejudice to such
rights cannot be said to be irreparable at this stage to the extent that
Ukraine may still meaningfully demand the Russian Federation to seek
for full co-operation in good faith to implement its obligation under
Article 18 for the future.
   27. In this sense a ﬁnding of the Court that there is no real and immi-
nent risk of irreparable prejudice could not aﬀect the Court’s ﬁnal deter-
mination on whether the rights in question exist. This ﬁnding by the
Court would not prejudge the merits of the dispute and could not amount
to a prejudgment on the case, as diﬀerent from a ﬁnding of the Court on
the issue relating to the jurisdiction or a ﬁnding of the Court deny the
“plausibility” of the rights asserted by the requesting party.

                                             (Signed) Hisashi Owada.




49

